DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The title of the invention is not descriptive.  The title recites, “BASE STATION, USER EQUIPMENT, CIRCUITRY, MOBILE TELECOMMUNICATIONS SYSTEM AND METHOD”. The title of invention is “technically inaccurate and non-descriptive”. [See 37 CFR 1.72(a) and MPEP § 606]. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Base station, user equipment, circuitry, mobile telecommunications system and method for indicating a first set and a second set of uplink channel transmission parameters” or equivalent thereof.
Appropriate correction is required.

Response to Amendment
The preliminary amendment filed on 01/21/2021 is received prior to the examination of the instant application, thus, has been entered and is examined on the merits. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0190645 A1 to Sano et al. (hereafter refers as Sano).
Regarding claim 1, Sano teaches a base station (eNB/base station/receiver 20, Fig. 1, 3, 9, 10) for a mobile telecommunications system (for a mobile telecommunications system, Fig. 1, 3) comprising circuitry configured to communicate with at least one user equipment (comprising a communication device 1004 for communicating with a UE, Fig. 9, 10 and paragraphs [94, 100, 102, 107]), wherein the circuitry is further configured to: 
indicate use of a first set of uplink channel transmission parameters (for indicating transmission parameters for URLLC uplink transmissions to be used by the UE, paragraphs [48, 51, 54, 59, 73, 80]) and a second set of uplink channel transmission parameter for use by the at least one user equipment for a data transmission (for indicating transmission parameters for eMBB uplink transmissions to be used by the UE, paragraphs [51, 52, 91, 96]).
Regarding claim 2, Sano further teaches wherein the first set of uplink channel transmission parameters refers to a short data transmission (wherein the URLLC uplink transmission is a shorter TTI data transmission, paragraphs [3, 43-44] and Fig. 2) and the second set of uplink channel transmission parameters refers to a long data transmission (wherein the eMBB uplink transmission is a longer TTI data transmission, paragraphs [2-3, 43-44] and Fig. 2).
Regarding claim 5, Sano further teaches wherein the first and second sets of uplink channel transmission parameters are associated with a power control parameter (wherein the transmission parameters comprise at least a power control parameter, paragraphs [40, 45, 47, 52]).
Regarding claim 10, Sano further teaches wherein the first and second sets of uplink channel transmission parameters are associated with a transmit diversity scheme (wherein the transmission parameters are associated with a modulation and channel coding scheme(s), paragraphs [40, 44, 45, 47, 52] and/or power spectral density transmission scheme, paragraph [51]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0190645 A1 to Sano et al. (hereafter refers as Sano) as applied to claims above, and further in view of US 2020/0022112 A1 to Yasukawa et al (hereafter refers as Yasukawa).
Regarding claim 3, Sano does not explicitly teach wherein the use of the first set and the second set of uplink channel transmission parameters is indicated based on at least one of the following: “radio network temporary identifier, downlink control information format, physical downlink control channel control resource set, search space, usage of grant free resource for a physical uplink shared channel, occupation of number of slots, radio resource control”.
 Yasukawa teaches a use of the first set and the second set of uplink channel transmission parameters is indicated based on at least radio network temporary identifier (using RNTI to indicate to the UE that the scheduling information of a first set and scheduling information of a second set are intended for the UE, paragraphs [56, 60]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the use of the first set and the second set of uplink channel transmission parameters is indicated based on at least radio network temporary identifier as taught by Yasukawa, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of increase efficiency in indicating the uses by employing the RNTI to indicate that the first and second sets are allocated to the UE (see Yasukawa, paragraphs [56, 60]).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0190645 A1 to Sano et al. (hereafter refers as Sano) as applied to claims above, and further in view of US 2019/0349973 A1 to Yang et al (hereafter refers as Yang).
Regarding claim 4, Sano does not explicitly teach wherein the use of the first set and the second set of uplink channel transmission parameters is “implicitly indicated based on a signaled physical uplink control channel resource and based on at least one of the following: physical uplink control channel resource set identification, physical uplink control channel resource identification, group of resource identifications”.
Yang teach the use of the first set and the second set of uplink channel transmission parameters is implicitly indicated based on a signaled physical uplink control channel resource and based on at least physical uplink control channel resource identification (transmitting PUCCH configuration that specifying PUCCH resources for URLLC and eMBB, wherein the PUCCH resources are implicitly indicated by the PUCCH resources identifications, paragraphs [94, 102] and Fig. 7, provisional 62/669,941, Fig. 7 and paragraphs [92-94, 106]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the use of the first set and the second set of uplink channel transmission parameters is implicitly indicated based on a signaled physical uplink control channel resource and based on at least physical uplink control channel resource identification as taught by Yang, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of increase efficiency in indicating uplink resources for different set of uplink channel transmission parameters by employing the physical uplink control channel resource identification (see Yang, paragraphs [94, 102] and Fig. 7, provisional 62/669,941, Fig. 7 and paragraphs [92-94, 106]).
Regarding claim 6, Sano does not explicitly teach wherein the first and the second sets of uplink channel transmission parameters “are associated with different physical uplink control channel resources”. 
Yang teaches the first and the second sets of uplink channel transmission parameters are associated with different physical uplink control channel resources (using different PUCCH resources for different set of uplink channel transmission parameters for different types of uplink data, paragraphs [94, 102] and Fig. 7, provisional 62/669,941, Fig. 7 and paragraphs [92-94, 106]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the first and the second sets of uplink channel transmission parameters are associated with different physical uplink control channel resources as taught by Yang, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of increase efficiency in indicating uplink resources for different set of uplink channel transmission parameters by employing the physical uplink control channel resource identification (see Yang, paragraphs [94, 102] and Fig. 7, provisional 62/669,941, Fig. 7 and paragraphs [92-94, 106]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0190645 A1 to Sano et al. (hereafter refers as Sano) as applied to claims above, and further in view of US 2019/0306852 A1 to Nayeb Nazar et al (hereafter refers as Nayeb Nazar).
Regarding claim 7, Sano does not explicitly teach wherein the first and second sets of uplink channel transmission parameters “are associated with a repetition to be used in an uplink or a downlink transmission”.
Nayeb Nazar teaches first and second sets of uplink channel transmission parameters are associated with a repetition to be used in an uplink or a downlink transmission (transmission parameters for URLLC data and eMBB data comprise different repetition factor, a higher repetition factor, i.e. 4, for URLLC data transmission and a lower repetition factor, i.e. 2, for eMBB, abstract and paragraphs [97, 108-109]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of first and second sets of uplink channel transmission parameters are associated with a repetition to be used in an uplink or a downlink transmission as taught by Nayeb Nazar, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of increase efficiency in transmissions of the first and second uplink channel  by providing different repetitions based on a requirement/desired of the first and second uplink channel transmissions, i.e. URLCC requires a higher reliable transmission thus would be suitable with a higher repetition (see Nayeb Nazar, paragraphs [97, 108-109]).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0190645 A1 to Sano et al. (hereafter refers as Sano) as applied to claims above, and further in view of US 2019/0394082 A1 to Cirik et al (hereafter refers as Cirik).
Regarding claim 8, Sano further teaches wherein the first and second sets of uplink channel transmission parameters are associated with a delay for physical uplink control channel. 
Cirik teaches wherein the first and second sets of uplink channel transmission parameters are associated with a delay for physical uplink control channel (a first set and a second set of uplink channel transmission parameters are associated with a delay of a transmission of a URLLC/first set transmissions on a PUCCH, see paragraph [482], provisional 62/688,327, paragraph [320]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the first and second sets of uplink channel transmission parameters are associated with a delay for physical uplink control channel as taught by Cirik, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of increase efficiency in transmissions for first and second uplink channel transmissions when there is collision between the first and second uplink channel transmissions (see Cirik, paragraph [482], provisional 62/688,327, paragraph [320]). 
Regarding claim 19, Sano does not explicitly teach “wherein, when two physical uplink control channels collide, the physical uplink control channel using the first set of uplink channel transmission parameters has priority over the physical uplink control channel using the second set of uplink channel transmission parameters”.
Cirik teaches when two physical uplink control channels collide, the physical uplink control channel using the first set of uplink channel transmission parameters has priority over the physical uplink control channel using the second set of uplink channel transmission parameters (when two physical uplink control channels, i.e. PUCCHs, collide, the PUCCH of URLLC has priority over the PUCCH of eMBB, paragraph [482], provisional 62/688,327, paragraph [320]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of when two physical uplink control channels collide, the physical uplink control channel using the first set of uplink channel transmission parameters has priority over the physical uplink control channel using the second set of uplink channel transmission parameters as taught by Cirik, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of increase efficiency in transmissions for first and second physical uplink control channel when there is collision between the first and second physical uplink control channel, by using priority to determine which channel is allowed for transmission (see Cirik, paragraph [482], provisional 62/688,327, paragraph [320]). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0190645 A1 to Sano et al. (hereafter refers as Sano) as applied to claims above, and further in view of US 2018/0035459 A1 to Islam et al (hereafter refers as Islam).
Regarding claim 9, Sano does not explicitly teach wherein the first and second sets of uplink channel transmission parameters are “associated with a frequency hopping pattern”.
Islam teaches the first and second sets of uplink channel transmission parameters are associated with a frequency hopping pattern (plurality of sets of transmission parameters comprise frequency hopping patterns, paragraph [69]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the first and second sets of uplink channel transmission parameters are associated with a frequency hopping pattern as taught by Islam, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of increase efficiency in the first and second uplink channel transmissions by providing different frequency hopping patterns for different types of traffics/transmissions (see Islam, paragraph [69]). 

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0190645 A1 to Sano et al. (hereafter refers as Sano) as applied to claims above, and further in view of US 2021/01609001 A1 to Takeda et al (hereafter refers as Takeda).
Regarding claim 11, Sano does not explicitly teach the first and second sets of uplink channel transmission parameters “are associated with whether piggy backing is used”.
Takeda teaches the first and second sets of uplink channel transmission parameters are associated with whether piggy backing is used (indicating whether piggy backing is used for the transmissions of the first and second transmissions, i.e. URLLC and eMBB, paragraphs [102-107]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the first and second sets of uplink channel transmission parameters are associated with whether piggy backing is used as taught by Takeda, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of enabling the first set and the second set of uplink channel transmission parameters to share a resource(s) when needed, thus increase efficiency in transmissions by concurrently transmitting the first and second transmissions when possible (see Takeda, paragraphs [50-52, 102-107]). 
Regarding claim 12, Takeda further teaches wherein usage of piggy backing of uplink control information is indicated (indicating whether piggy backing of uplink control information (UCI) is used for the transmissions, paragraphs [102-107]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein usage of piggy backing of uplink control information is indicated as taught by Takeda, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of enabling the first set and the second set of uplink channel transmission parameters to share a resource(s) when needed, thus increase efficiency in transmissions by concurrently transmitting the first and second transmissions including UCI when possible (see Takeda, paragraphs [50-52, 102-107]). 
Regarding claim 13, Takeda further teaches wherein piggybacking of uplink control information is not used if the use of the first set of uplink channel transmission parameters is indicated for the data transmission (a UE drops or performs non-piggybacking of UCI for eMBB if the UE transmits PUSCH for URLLC, paragraphs [50, 90]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein piggybacking of uplink control information is not used if the use of the first set of uplink channel transmission parameters is indicated for the data transmission as taught by Takeda, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of enabling the first set and the second set of uplink channel transmission parameters to share a resource(s) when needed, thus increase efficiency in transmissions by concurrently transmitting the first and second transmissions including UCI when possible and dropping the UCI for eMBB when interfere with the PUSCH for URLLC (see Takeda, paragraphs [50-52, 90, 102-107]). 
Regarding claim 14, Takeda further teaches wherein piggybacking of uplink control information is used if the use of the first set of uplink channel transmission parameters is indicated for the data transmission and the amount of uplink control information is below a threshold (the UE piggybacks an UCI for eMBB if the UE transmits PUSCH for URLLC and the amount of uplink control information, i.e. code rate for the UCI is below a threshold, paragraphs [50, 81, 83, 90, 97]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein piggybacking of uplink control information is not used if the use of the first set of uplink channel transmission parameters is indicated for the data transmission as taught by Takeda, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of enabling the first set and the second set of uplink channel transmission parameters to share a resource(s) when needed, thus increase efficiency in transmissions by concurrently transmitting the first and second transmissions including UCI when possible, i.e. amount of uplink control information is below a threshold (see Takeda, paragraphs [50, 81, 83, 90, 97]).
Regarding claim 15, Takeda further teaches wherein piggybacking of uplink control information is not used when the use of the first set of uplink channel transmission parameters is indicated for the data transmission and when the uplink control information is carried by a physical uplink control channel using the second set of uplink channel transmission parameters (a UE drops or performs non-piggybacking of UCI for eMBB if the UE transmits PUSCH for URLLC and the UCI is transmitted using eMBB transmission parameters, paragraphs [50, 90]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein piggybacking of uplink control information is not used when the use of the first set of uplink channel transmission parameters is indicated for the data transmission and when the uplink control information is carried by a physical uplink control channel using the second set of uplink channel transmission parameters as taught by Takeda, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of enabling the first set and the second set of uplink channel transmission parameters to share a resource(s) when needed, thus increase efficiency in transmissions by concurrently transmitting the first and second transmissions including UCI when possible and dropping the UCI for eMBB when interfere with the PUSCH for URLLC (see Takeda, paragraphs [50-52, 90, 102-107]). 
Regarding claim 16, Takeda further teaches wherein piggybacking of uplink control information is used when the use of the first set of uplink channel transmission parameters is indicated for the data transmission and when the uplink control information is carried by a physical uplink control channel using the first set of uplink channel transmission parameters (the UE piggybacks of UCI for URLLC if the UE transmits PUSCH for URLLC and the UCI is transmitted using URLLC transmission parameters, paragraphs [50, 111-113]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of piggybacking of uplink control information is used when the use of the first set of uplink channel transmission parameters is indicated for the data transmission and when the uplink control information is carried by a physical uplink control channel using the first set of uplink channel transmission parameters as taught by Takeda, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of enabling the first set and the second set of uplink channel transmission parameters to share a resource(s) when needed, thus increase efficiency in transmissions by concurrently transmitting UCI for URLLC and PUSCH for URLLC (see Takeda, paragraphs [50, 111-113]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0190645 A1 to Sano et al. (hereafter refers as Sano) as applied to claims above, and further in view of US 2020/0344785 A1 to Lin et al. (hereafter refers as Lin).
Regarding claim 17, Sano teaches Sano does not explicitly teach “when two physical uplink shared channels collide, the physical uplink shared channel using the first set of uplink channel transmission parameters has priority over the physical uplink shared channel using the second set of uplink channel transmission parameters”.
Lin teaches when two physical uplink shared channels collide, the physical uplink shared channel using the first set of uplink channel transmission parameters has priority over the physical uplink shared channel using the second set of uplink channel transmission parameters (when two physical uplink shared channels collide, i.e. overlapped portion, the physical uplink shared channel, i.e. PUSCH, of URLLC has priority over the physical uplink shared channel, i.e. PUSCH, of eMBB, paragraphs [24, 28-29, 42-44] and Fig. 1A-1C).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of when two physical uplink shared channels collide, the physical uplink shared channel using the first set of uplink channel transmission parameters has priority over the physical uplink shared channel using the second set of uplink channel transmission parameters as taught by Lin, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of increasing efficiency in transmissions of the physical uplink shared channels, when such channels are collided/overlapped, by using priority to determine which channel is allowed for transmission (see Nemeth, paragraphs [24, 28-29, 42-44] and Fig. 1A-1C).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0190645 A1 to Sano et al. (hereafter refers as Sano) as applied to claims above, and further in view of US 2019/0159219 A1 to Hosseini et al. (hereafter refers as Hosseini).
Regarding claim 18, Sano does not explicitly teach “wherein, when two physical uplink shared channels collide and the two physical uplink shared channels use the first set of uplink channel transmission parameters, the later physical uplink shared channel has priority over the earlier physical uplink shared channel”.
Hosseini teaches when two physical uplink shared channels collide (when at least two CSI reports need to be transmitted at same time, paragraph [91], provisional 62/590,261, paragraphs [84, 101], wherein the CSI reports are transmitted via PUSCH, paragraphs [28, 43, 83, 85, 110], provisional 62/590,261, paragraphs [23, 77, 103, 117]) and the two physical uplink shared channels use the first set of uplink channel transmission parameters (and the two CSI reports of URLLC, paragraph [91]), the later physical uplink shared channel has priority over the earlier physical uplink shared channel (then the later CSI report has priority over the earlier CSI report, paragraph [91], provisional 62/590,261, paragraphs [84, 101]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein, when two physical uplink shared channels collide and the two physical uplink shared channels use the first set of uplink channel transmission parameters, the later physical uplink shared channel has priority over the earlier physical uplink shared channel as taught by Hosseini, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of increasing efficiency in transmissions of the physical uplink shared channels, when such channels are collided/overlapped, by using priority rule to determine which channel is permitted for transmission (see Hosseini, paragraph [91], provisional 62/590,261, paragraphs [84, 101]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0190645 A1 to Sano et al. (hereafter refers as Sano) as applied to claims above, and further in view of US 2018/0332567 A1 to John Wilson et al. (hereafter refers as John Wilson).
Regarding claim 20, Sano teaches two physical uplink control channels using the first set of uplink channel transmission parameters (multiple URLLC data are generated, Fig. 3 and paragraphs [42, 43, 45, 54]). However, Sano does not explicitly teach “wherein, when two physical uplink control channels collide, uplink control information of both physical uplink control channels are jointly coded into a single physical uplink control channel transmission”.
John Wilson teaches wherein, when two physical uplink control channels using the first set of uplink channel transmission parameters collide (when multiple UCIs of NR/URLLC are collided/transmitted in a single resource, paragraphs [68, 125, 166]), uplink control information of both physical uplink control channels are jointly coded into a single physical uplink control channel transmission (multiple UCIs are jointly coded into a single UCI transmission, paragraphs [167-168]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein, when two physical uplink control channels collide, uplink control information of both physical uplink control channels are jointly coded into a single physical uplink control channel transmission as taught by John Wilson, with the teachings of indicating use of the first set and the second set of uplink channel transmission parameters as taught by Sano, for a purpose of increasing efficiency in transmissions of the physical uplink shared channels, when such channels are collided/overlapped, by allowing the physical uplink control channels of the first set of uplink channel transmission parameters be jointly coded in a single physical uplink control channel transmission (see John Wilson, paragraphs [166-168]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0037314 A1 discloses delaying of PUSCH for URLLC (see paragraphs [8, 38-39]).
US 2018/0324787 A1 discloses collision between SR for different traffics, the SR for the traffic of URLLC has a higher priority than a SR for eMBB (paragraphs [82, 119, 185]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        May 11, 2022